Deen, Presiding Judge.
The appellant, Edward Kendall, was tried and convicted of driving under the influence in the Probate Court of Upson County. This appeal follows from the superior court’s affirmance of the probate court.
*761Decided September 4, 1990.
Virgil L. Brown & Associates, Virgil L. Brown, Bentley C. Adams III, for appellant.
W. Fletcher Sams, District Attorney, J. David Fowler, Assistant District Attorney, for appellee.
Viewed in the light most favorable to the verdict, the evidence authorized a rational trier of fact to find Kendall guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). However, the record contains no written waiver by Kendall of his right to be tried by a jury, as required by OCGA § 40-13-23 in order for the probate court to have jurisdiction to dispose of the case, and Kendall’s conviction must therefore be reversed. Rustin v. State, 192 Ga. App. 775 (2) (386 SE2d 535) (1979). See also Sellings v. State, 194 Ga. App. 552 (391 SE2d 36) (1990).

Judgment reversed.


Pope and Beasley, JJ., concur.